Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1797 Page 1 of 30




                             IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


    SUSAN JOHNSON, for herself and on behalf                    MEMORANDUM DECISION AND
    of minor child X.H., MR. HAYES, and the                        ORDER GRANTING [74]
    ESTATE OF GREGORY HAYES,                                     DEFENDANTS’ MOTION FOR
                                                             PARTIAL SUMMARY JUDGMENT AND
          Plaintiffs,                                         DENYING [97] PLAINTIFFS’ MOTION
                                                             FOR PARTIAL SUMMARY JUDGMENT
    v.

    DAVIS COUNTY; SHERIFF TODD                                        Case No. 1:18-cv-00080-DBB
    RICHARDSON; DANIEL LAYTON; JOHN
    DOES 1-5,                                                          District Judge David Barlow

          Defendants.


         Before the court are the parties’ cross motions for partial summary judgment.1 The parties

seek summary resolution of two causes of action under 42 U.S.C. § 1983 and do not argue the

merits of a separate cause of action under the Utah Constitution.2 In their briefing, Plaintiffs

agreed to dismiss claims against Defendant Sheriff Todd Richardson, in his official capacity, and

to dismiss punitive damages claims against Defendant Davis County.3 Having reviewed the

evidence, the briefing, and relevant law, the court rules as follows.




1
 ECF Nos. 74, 97. Plaintiffs original summary judgment motion, ECF No. 75, was amended on February 3, 2021.
See ECF No. 97. Accordingly, the earlier motion at ECF No. 75 is terminated.
2
 Plaintiffs’ first and second causes of action are for relief under 42 U.S.C. § 1983 and their third cause of action
seeks relief under Article I, Section 9 of the Utah Constitution. See Amended Complaint, ECF No. 27 at 8, 10, 12.
3
 Plaintiffs’ Amended Opposition to Motion for Summary Judgment, ECF No. 98; see ECF No. 27 at 11 ¶¶ 10, 49,
57.
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1798 Page 2 of 30




                                                BACKGROUND

                                                    The Incident

            On October 19, 2017, Gregory Hayes was booked into the Davis County Jail.4 The

booking officers took from Hayes the prescription medications in his possession, which included

a total of twenty-three clonazepam tablets and nineteen buprenorphine tablets.5 Hayes had been

incarcerated multiple times before and had become an “inmate worker,” so some of the jail staff

knew him quite well.6

            On December 13, 2017, the State of Utah’s Second Judicial District Court ordered Hayes’

release.7 The jail released him, returning his prescription medications.8 John Herndon, Hayes’

probation officer, arranged to have Hayes live with his brother Andrew Hayes.9 Andrew Hayes

picked Hayes up from the jail and took him to Andrew Hayes’ house.10 Later that day, Hayes

learned that his estranged wife was dating someone else.11 That evening, Andrew Hayes called

Herndon and told him that Hayes was “high” and that he didn’t know what to do.12 Andrew

Hayes then called 911 and an ambulance, and police arrived a short time later.13




4
    ECF No. 72, Exh. A to Defendants’ Motion for Summary Judgment at HAY0127.
5
    Id. at HAY0003, 9.
6
    ECF No. 73, Exh. G, Baer Depo. at 26–27; id., Exh. H, Reid Depo. at 45–46.
7
    ECF No. 72, Exh. A at HAY0037.
8
    Id. at HAY0003, 36; ECF No. 73, Exh. M, Richardson Depo. at 73–76.
9
 ECF No. 72, Exh. B, Andrew Hayes Depo. at 16–17. To avoid confusion, the court refers to Andrew Hayes only
by his full name and refers to Gregory Hayes as Hayes.
10
     Id. at 21.
11
     Id. at 26–27.
12
     Id.; ECF No. 72, Exh. D, Herndon Depo. at 13–14, 42–43; id., Exh. B at 33.
13
     ECF No. 72, Exh. B at 26–27, 34.

                                                          2
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1799 Page 3 of 30




            Officer Heather Arnell responded to the call and requested that an ambulance stand by.14

Arnell observed Hayes’ behavior as “lethargic, groggy, perspiring, and had slurred speech.”15

Arnell asked Hayes if he wanted medical attention and Hayes refused, saying he was fine and did

not need help.16 Arnell then told dispatch to cancel the ambulance.17 Hayes told Arnell that he

had taken three clonazepam tablets and two over-the-counter sleeping pills.18 His clonazepam

prescription indicated he should take one or two pills per day as needed for his anxiety.19 During

a search of Hayes’ person by another officer, Arnell observed some blue sleeping pills fall out of

Hayes’ pocket.20 Officer Arnell spoke to Herndon because Hayes may have been abusing his

prescription medications, possibly in violation of probation orders.21 Assuming the police had

criminal charges against Hayes, Herndon asked Arnell to take Hayes to jail and indicated he

would meet them there.22 Arnell arrested Hayes and transported him to Davis County Jail where

they met Herndon.23

            Herndon did not have much interaction with the arresting officer or the booking officer at

the jail, but he had a short discussion with Hayes while awaiting Hayes’ booking.24 Hayes told

Herndon that he took two of his prescription clonazepam.25 Herndon described Hayes as slow at


14
     ECF No. 73, Exh. E, Arnell Depo. at 9–10.
15
     Id.
16
     Id., Exh. E at 11; see id. Exh. F; ECF No. 72, Exh. B at 38.
17
     ECF No. 73, Exh. E at 11; id., Exh. F.
18
     Id., Exh. E at 25, 26; id., Exh. F.
19
     ECF No. 73, Exh. E at 26.
20
     Id. at 28.
21
     Id. at 13; see id., Exh. F (the Arnell police report).
22
     ECF No. 72, Exh. D at 43–4; ECF No. 73, Exh. E at 14; id., Exh. F.
23
     ECF No. 73, Exh. E at 15.
24
     ECF No. 72, Exh. D at 29, 33.
25
     ECF No. 66, IMG_0671.MOV (video taken by Herndon of a brief discussion with Hayes).

                                                              3
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1800 Page 4 of 30




answering and sweating.26 Herndon requested a 72-hour hold order on Hayes from the Second

District court, and that request was granted.27

            Sergeant Kelcie Baer booked Hayes into the jail on the evening of December 13, 2017.28

Baer estimated that about 95% of those being booked into Davis County Jail are intoxicated.29

Intake officers are trained to use sound judgment to determine “is this just normal intoxication,

or do we need to get medical up here to evaluate?”30 To determine an inmate’s level of

intoxication, Baer would assess “if they can walk into intake, talk on their own,” and answer

processing questions.31 If the inmate could not answer these questions, Baer would call medical

staff to respond.32 When asked about medications, Hayes told Baer that he takes one and a half to

two tablets of medication each day and that they are 8 milligrams each, for a total of 16

milligrams.33 Hayes told Baer this was his normal dose.34 Baer did not recall the name of the

medication, though Hayes came in with two medication bottles and they were provided to

medical staff.35 Baer “could tell that [Hayes] took his medications, but he was compliant with”

Baer’s requests.36 “[Hayes] had to have help putting his hands on the counter in front of him, but




26
     ECF No. 72, Exh. D at 33, 35, 36.
27
     Id. at 16; id., Exh. A at HAY0184.
28
     ECF No. 73, Exh. G at 19.
29
     Id.
30
     Id. at 15.
31
     Id. at 12.
32
     Id.
33
     ECF No. 66, IMG_0673.MOV (video taken by Herndon of Hayes answering Baer’s questions at intake).
34
     ECF No. 73, Exh. G at 25.
35
 Id. at 24. The bottles were prescription clonazepam and a bottle of over-the-counter sleep aid, Tylenol PM. ECF
No. 72, Exh. A at HAY0086.
36
     ECF No. 73, Exh. G at 29.

                                                        4
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1801 Page 5 of 30




he answered all of [Baer’s] questions perfectly fine.”37 The intake officers tried but were unable

to obtain a urinalysis sample from Hayes.38 After completing the intake process, Baer gave

Hayes a blanket and put him in an intake cell.39 He was not admitted to the facility’s general

population.

            Officer Reid arrived at the jail on the evening of December 13, 2017, and Hayes was

already asleep.40 The intake form which Baer had filled out earlier did not raise any red flags for

her, because it simply indicated that Hayes had taken his anxiety medication, and it is common

for inmates to be on medication.41 Reid had known Hayes for a long time “and wanted to see

how he was doing,” so she checked on him more frequently than the jail policy requires.42 The

hallway video shows Reid checked on Hayes 14 times during the night.43 Other jail personnel,

including Officer Lee, checked on Hayes as well: “Throughout the shift, whenever I passed

intake, I visually checked the cell and Hayes was sleeping on the floor breathing, his chest was

rising and falling.”44 In total, the hallway video shows jail personnel checking on Hayes 32 times

during the night, usually by stopping and looking into Hayes’ cell, but sometimes by entering the

cell as well.45




37
     Id.
38
     ECF No. 72, Exh. A at HAY0066.
39
     ECF No. 73, Exh. G at 27.
40
  Id., Exh. H at 9. In a contemporaneous report, Reid wrote that staff had been watching Gregory because during
intake “he was struggling to follow simple commands and would fall asleep while talking with us.” ECF No. 73,
Exh. A at HAY0039. However, Reid testified that she was not present during the intake and that these descriptions
were passed on to her. ECF No. 73, Exh. H at 24–25.
41
     Exh. H at 13.
42
     Id. at 25.
43
     ECF No. 71.
44
     ECF No. 77-2 at 1178.
45
     ECF No. 71.

                                                        5
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1802 Page 6 of 30




            At approximately 1:00 a.m. on December 14, 2017, Reid observed that Hayes appeared

“bluish” and was breathing heavy in his cell, as if he had sleep apnea, so she asked a nurse to

take a look at him.46 Reid was familiar with sleep apnea because her daughter has it.47 Reid and

Nurse Daniel Layton spoke with Hayes, who was hunched over, and they asked him to lie on the

ground out of concern his posture might obstruct his airway and because he might fall and hit his

head.48 After straightening Hayes out, Layton took his pulse and blood pressure readings and

indicated they were within normal limits.49

            Approximately 2 hours later, Officer Kelly noticed that Hayes was looking blue.50 Kelly

informed Reid, and Reid called a medical emergency.51 A nearby deputy who was a certified

EMT, Jessica Slagowksi, entered the cell and saw that Hayes’ “face was slightly purple in

color.”52 She checked his pulse and respiratory rate and found that both were stable.53 Reid then

cancelled the medical emergency, but asked Nurse Layton to check Reid out anyway.54 Hayes

“woke up, eyes opened and looked around,” but he would not respond to questions.55 Hayes said

that he “just wanted to go to sleep.”56 Layton checked Hayes’ pulse and blood pressure, which




46
     ECF No. 72, Exh. A at HAY0039; ECF No. 73, Exh. H at 27, 28.
47
     Id., Exh. H. at 27–28.
48
     Id. at 34–35; id., Exh. N, Layton Depo. at 14.
49
     Id., Exh. N at 15.
50
     Id., Exh. H at 52; ECF No. 72, Exh. A at HAY0049; id. at HAY0086–87.
51
 ECF No. 73, Exh. H at 52; ECF No. 72, Exh. A at HAY0049; id. at HAY0086, 87. The Farmington City Police
Department Officer report is at ECF No. 77-2 starting on page 56.
52
     ECF No. 72, Exh. A at HAY0049; id. at HAY0088.
53
     Id. at HAY0049; id. at HAY0088.
54
     ECF No. 73, Exh. H at 52–53; ECF No. 72, Exh. A at HAY0049; id. at HAY0086.
55
     ECF No. 73, Exh. N at 15.
56
     Id., Exh. H at 34.

                                                        6
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1803 Page 7 of 30




were consistent with the previous readings taken hours earlier.57 Layton again straightened Hayes

out so he was not hunched over, at which point his “[c]olor returned to normal” and his

“[b]reathing returned to normal.”58

            Until approximately 5:10 a.m., officers continued to periodically peer into Hayes’ cell

from outside the door to check on him.59 At 5:30 a.m., Officer Kenneth Hatfield checked on

Hayes and found that he did not appear to be breathing.60 Hayes was not responding to Hatfield

calling his name.61 Hatfield entered the cell, shook Hayes, and got no response.62 Hatfield and

Reid called for medical assistance.63 Officers commenced resuscitative efforts before paramedics

transported Hayes to the hospital where he was pronounced dead shortly after 6:00 a.m..64 The

medical examiner determined that Hayes’ cause of death was “mixed drug toxicity

(buprenorphine, clonazepam, and olanzapine).”65

                                             Davis County Jail Policies

            Davis County Jail maintains policies covering intake of prisoners.66 Policy 301.04, titled

Prisoners Under the Influence of Alcohol or Drugs, states:

            Incoming prisoners who appear to be heavily under the influence of alcohol or
            drugs will require special attention. Additional security checks will be done on
            these individuals.67


57
     Id. at 17.
58
     Id.
59
     ECF No. 71; see ECF No. 74 ¶ 133; ECF No. 97 at 11.
60
     ECF No. 72, Exh. A at HAY0087.
61
     Id.
62
     Id.
63
     Id.
64
     Id. at HAY0087; id. at 94 (noting the time of death was 6:13 a.m.).
65
     Id. at HAY0095.
66
     ECF No. 77-2, Exh. B, excerpts from Davis County Correctional Facility Policy and Procedures Manual.
67
     Id. at HAY0310, § 301.04(A).

                                                            7
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1804 Page 8 of 30




           ...

           If a prisoner registers .30% BAC or higher on the Intoxilyzer or by blood analysis,
           or in cases where the subject refuses the alcohol test and is unable to stand, talk,
           or perform general motor functions, he will not be accepted into the Facility.68

           ...

           A prisoner having the symptoms of being under the influence of drugs or alcohol,
           and who is experiencing withdrawal will be evaluated by medical personnel prior
           to being admitted.69

           ...

           Observation checks will be made at intervals not to exceed 15 minutes, and will
           continue until the prisoner appears to be in a stable or sober condition and or have
           been evaluated by the medical personnel.70

Policy 405.01, titled Receiving Screening, states in relevant part:

           Intake screening will be performed on all inmates presented for incarceration at the Davis
           County Jail. Screening prevents inmates who pose a health or safety threat to themselves
           or others from being admitted to the facility’s general population.71

           Observation of inmates during the screening may prevent suicide, detect symptoms of
           drug withdrawals, recognize the signs of trauma the inmate may have received, and if he
           requires medical attention that would make that inmate medically unacceptable.72

           ...

           Receiving screening will be conducted during the initial booking process at the Davis
           County Jail and will be performed by medical staff and/or health trained correctional staff
           members.73

           Inmates who cannot walk under their own power could be seriously injured, ill or
           under the influence of drugs or alcohol. A determination must be made as to




68
     Id., § 301.04(A)(1).
69
     Id., § 301.04(A)(2).
70
     Id., § 301.04(A)(3)(a).
71
     Id., at HAY0366, § 405.01.
72
     Id.
73
     Id. § 405.01(A).

                                                    8
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1805 Page 9 of 30




            whether the inmate is simply intoxicated or has some disease rendering him
            immobile. Professional judgment will need to be used in these matters.74

            ...

            If an inmate seems very confused, if he does not seem to know who he is or where
            he is or what is happening have him professionally evaluated before acceptance.75

            ...

            Inmates displaying signs of drug, alcohol abuse or withdrawal should not be
            accepted until they have been seen and cleared by a physician.76

            ...

            So when using judgment and common sense, if it is determined the inmate may
            have a problem, do not accept him until he has been medically cleared.77

            ...

            Also, if an inmate states that he has taken an overdose of drugs, even if it is not
            apparent that this is so, do not accept him.78

                                           The Subject Matter Experts

            Dr. Kennon C. Tubbs is a physician who has practiced at the Utah State Prison for 15

years. Dr. Tubbs opined that Baer’s initial assessment of Hayes and Layton’s evaluation were

“reasonable within a degree of medical certainty.”79 Layton made “appropriate clinical

decisions” and, generally, the health care provided was “compassionate and rendered

promptly.”80 Dr. Tubbs further stated, “It is medically reasonable to not apply a pulse oximeter to




74
     Id. at HAY0368, § 405.01(I).
75
     Id. at HAY0369, § 405.01(L).
76
     Id., § 405.01(M).
77
     Id. at HAY0369–70, § 405.01(M)(2).
78
     Id. at HAY0370, § 405.01(M)(5).
79
     ECF No. 72, Exh. C, Tubbs Decl. at ¶ 31.
80
     Id. at ¶ 33.

                                                       9
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1806 Page 10 of 30




a patient with sleep apnea when they improve spontaneously with repositioning and

awakening.”81

            Dr. Glen R. Hanson is a professor of Pharmacology and Toxicology and Vice Dean at the

University of Utah’s School of Dentistry.82 Dr. Hansen opined that Hayes

            died of respiratory failure caused by the combined depressant effects upon his
            Central Nervous System of the medications that he had taken prior to his death,
            the normal deep-sleep period he would have experienced around 5:00 AM on the
            morning of his death, his breathing difficulties, and his increased sensitivity to the
            sedative properties of Buprenorphine, Clonazepam and Olanzapine as a result of
            his discontinued use of or lack of access to these three medications while having
            been incarcerated for a period of almost two-month immediately prior to his
            death.83

            Without the overall depressant effect upon his Central Nervous System caused by
            all of the foregoing factors, the levels of Buprenorphine and Clonazepam found in
            Mr. Hayes’ blood at autopsy would not in and of themselves have proven fatal to
            him.84

            Plaintiffs’ expert, Dr. Ken Starr, is a physician who is Board-certified in Emergency

Medicine and Addiction Medicine.85 Dr. Starr’s opinion lists five numbered “Deviations from

Appropriate Treatment,” including that: (1) Hayes could not have reliably refused care, (2)

medical monitoring was required, (3) medical clearance is “customarily required” and that

“thirty minute checks were never done,” (4) there was a vital signs documentation discrepancy,

and (5) “the standard of care is to check pulse oximetry.”86

            Plaintiffs’ other expert, Tom Green, is the head of TG Investigations. Mr. Green opines

that “The reception and intake process of the Davis County Correctional Center deviates from


81
     Id. at ¶ 35.
82
     ECF No. 73, Exh. O, Hansen Decl. at ¶ 1.
83
     Id. at ¶ 15(a).
84
     Id. at ¶ 15(b).
85
     ECF No. 77-11, Exh. K at 1.
86
     Id. at 2-3.

                                                     10
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1807 Page 11 of 30




the best correctional practices across the nation.”87 In citing some of the best practice standards,

Mr. Green further observes that they are “not constitutionally required.”88 Mr. Green further

opines that Davis County personnel did not meet those best practice standards and did not follow

all Davis County Jail policies.89

                                          STANDARD OF REVIEW

            Reviewing motions for partial summary judgment, the court applies the same standard

employed in summary judgment reviews.90 The court must grant summary judgment “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.”91 Where the parties file cross motions for summary judgment,

the court may “assume that no evidence needs to be considered other than that filed by the

parties, but summary judgment is nevertheless inappropriate if disputes remain as to material

facts.”92

                                                  DISCUSSION

            Plaintiffs’ Amended Complaint contains two federal causes of action under 42 U.S.C.

§ 1983. The first cause of action alleges that Nurse Layton and John Does 1-5 violated Hayes’

Eighth and Fourteenth Amendment constitutional rights because they were deliberately

indifferent to Hayes’ medical needs by failing to provide proper medical care.93 Plaintiffs have



87
     ECF No. 77-12, Exhibit L at 1.
88
     Id.
89
     Id. at 1-2.
90
     See Franklin v. Thompson, 981 F.2d 1168, 1169 (10th Cir. 1992).
91
     Fed. R. Civ. P. 56(a).
92
     James Barlow Family Ltd. P’ship v. David M. Munson, Inc., 132 F.3d 1316, 1319 (10th Cir. 1997).
93
  Amended Complaint, ECF No. 27 at 8–9. Although not identified by name in the Amended Complaint, Plaintiff
indicates the Doe Defendants are “Davis County’s staff in charge of booking and screening inmates upon arrival.”
Id. at ¶ 12.

                                                         11
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1808 Page 12 of 30




since dismissed Layton from the case.94 The second cause of action alleges that Davis County

and Sheriff Richardson violated Hayes’ Eighth and Fourteenth Amendment constitutional rights

because they were deliberately indifferent to Hayes’ medical needs by failing to implement

“adequate policies, procedures, or training to their employees or contractors to reasonably

provide for the safety and health of inmates, including Gregory, with such issues.”95 In their

opposition to Defendants’ motion for summary judgment, Plaintiffs stipulated to dismissal of

claims against Sheriff Richardson in his official capacity.96

            I.      First Cause of Action—Failure to Provide Proper Medical Care

            Plaintiffs allege that Davis County booking and screening staff and Nurse Daniel Layton

violated Hayes’ constitutional rights by exhibiting a deliberate indifference to his serious medical

needs.97

            The Eighth Amendment prohibits the government from inflicting cruel and unusual

punishment.98 The Supreme Court has held that the Eighth Amendment prohibits “punishments

which are incompatible with ‘the evolving standards of decency that mark the progress of a

maturing society.’”99 “These elementary principles establish the government’s obligation to

provide medical care for those whom it is punishing by incarceration.”100 The “deliberate

indifference to serious medical needs of prisoners constitutes the unnecessary and wanton




94
     Order Granting Stipulated Motion to Dismiss Defendant Daniel Layton with Prejudice, ECF No. 59.
95
     ECF No. 27 at 10–11.
96
     ECF No. 98 at 1.
97
     ECF No. 27 at 8–10.
98
  U.S. Const. amend. VIII. This provision is applicable to the states under the Fourteenth Amendment’s Due
Process clause. Robinson v. California, 370 U.S. 660, 666 (1962); see Graham v. Florida, 560 U.S. 48, 53 (2010).
99
     Estelle v. Gamble, 429 U.S. 97, 102 (1976) (quoting Trop v. Dulles, 356 U.S. 86, 100 (1958)).
100
      Id. at 103.

                                                           12
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1809 Page 13 of 30




infliction of pain, proscribed by the Eighth Amendment.”101 “Under the Fourteenth Amendment’s

Due Process Clause, pretrial detainees are entitled to the same degree of protection against denial

of medical care as that afforded to convicted inmates under the Eighth Amendment.”102

           To determine whether individual defendants violated Hayes’ Fourteenth Amendment

rights, the court employs a “two-part Eighth Amendment inquiry when a pretrial detainee alleges

deliberate indifference to serious medical needs.”103 This requires an objective and a subjective

component. To establish deliberate indifference, a party must make an objective showing that the

“harm suffered rises to a level sufficiently serious to be cognizable under the Cruel and Unusual

Punishment Clause,”104 and the party must also make a subjective showing that the defendants

“knew [the prisoner] faced a substantial risk of harm and disregarded that risk, by failing to take

reasonable measures to abate it.”105 Here, the parties do not dispute that Gregory Hayes’ death

satisfies the objective standard.106 Thus, the primary question in the first cause of action is the

subjective deliberate indifference component.

           Critical to the subjective test, “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and [she] must also draw


101
   Id. at 104 (citation and internal quotation marks omitted). “This is true whether the indifference is manifested by
prison doctors in their response to the prisoner’s needs or by prison guards in intentionally denying or delaying
access to medical care or intentionally interfering with the treatment once prescribed.” Id. at 104–05 (footnotes
omitted).
102
   Barrie v. Grand County, Utah, 119 F.3d 862, 868 (10th Cir. 1997) (quoting Estate of Hocker by Hocker v. Walsh,
22 F.3d 995, 998 (10th Cir. 1994)).
103
      Quintana v. Santa Fe County Bd. of Commissioners, 973 F.3d 1022, 1028 (10th Cir. 2020).
104
      Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009) (citation and internal quotation marks omitted).
105
   Id. at 1089 (citation and internal quotation marks omitted). Plaintiffs draw the court’s attention to a split among
circuits as to the continued viability of a subjective deliberate indifference standard following the Supreme Court’s
decision in Kingsley v. Hendrickson, 576 U.S. 389 (2015). See ECF No. 98 at 28 n.10. After briefing was completed
on the instant motions, the Tenth Circuit definitively held that “deliberate indifference to a pretrial detainee’s serious
medical needs includes both an objective and a subjective component, even after Kingsley.” Strain v. Regalado, 977
F.3d 984, 989 (10th Cir. 2020).
106
   See Defendants’ Opposition to Plaintiffs’ Motion for Partial Summary Judgment, ECF No. 82 at 26
(acknowledging that “Hayes’ death satisfies [the objective] requirement”).

                                                           13
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1810 Page 14 of 30




the inference.”107 The prisoner’s symptoms are relevant to this analysis and “[t]he question is:

were the symptoms such that a prison employee knew the risk to the prisoner and chose

(recklessly) to disregard it?”108 In other words, to show the required deliberate indifference,

plaintiff must show that a prison official “knows of and disregards an excessive risk to inmate

health or safety.”109

            An “obvious” risk can permit an inference that the risk was known, but only if it would

be obvious to a “reasonable” person.110 However, the Tenth Circuit has held that “characteristics

common to many intoxicated individuals do not present an obvious risk.”111

            Before examining the evidence regarding the Davis County personnel, it is important to

note that Hayes “died of mixed drug toxicity (buprenorphine, clonazepam and olanzapine).”112

As indicated above, the record shows that Hayes told jail personnel that he took his prescription

clonazepam, but Plaintiffs do not contend that Hayes told them that he had taken the other two

medications that combined to cause his death, buprenorphine and olanzapine.

            The evidence of record does not suggest that the Davis County personnel knew of facts

supporting the inference that Hayes was at “substantial risk of serious harm,” that they drew the

required inference, and that they recklessly chose to disregard it. The arresting officer, the

probation officer, the jail intake officer, the jail observing officers, and the jail nurse had

indications that Hayes was under the influence of medication and knew that he had taken his

prescription clonazepam, but there is no evidence that they thought he was at substantial risk of


107
      Martinez, 563 F.3d at 1089 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).
108
      Id. (citation and internal quotation marks omitted).
109
      Farmer v. Brennan, 511 U.S. 825, 837 (1994).
110
      Mata v. Saiz, 427 F.3d 745, 752 (10th Cir. 2005).
111
      Quintana, 973 F.3d at 1029 (ellipsis, citation, and internal quotation marks omitted).
112
      ECF No. 72, Exh. A at HAY0063.

                                                             14
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1811 Page 15 of 30




serious harm while they recklessly chose not to act. Officer Arnell, who responded to the initial

emergency call, observed that Gregory Hayes was “lethargic, groggy, perspiring, and had slurred

speech.”113 Hayes said he had taken three clonazepam tablets and two over-the-counter sleeping

pills.114 Arnell arrested Hayes and transported him to the jail where she transferred custody of

Hayes to Herndon, Hayes’ probation officer.

            Herndon had a brief discussion with Hayes in which Hayes said he took two of his

prescription clonazepam.115 Herndon recorded his discussion with Hayes and some of the jail

intake that followed. During jail intake, Officer Baer asked Hayes about prescription medications

and Hayes described getting one and a half to two pills per day, an 8-milligram pill in the

morning and a half or full pill later in the day.116 Hayes told Baer this was his normal dose.117

Hayes did not say he had taken sleeping pills and that information was not passed on to either

Herndon or Baer from Arnell, though there is no evidence that the information would have

influenced their actions.118 Hayes came in with an empty bottle for his clonazepam and a bottle

of Tylenol PM with pills in it,119 but, as noted previously, he told various officers that he had

taken two or three pills. Once in a holding cell, Hayes was observed by intake officers seven

times between 8:25 p.m. and midnight.120




113
      ECF No. 73, Exh. E, Arnell Depo. at 9–10; id., Exh. F, Arnell Police Report.
114
      Id., Exh. E at 25, 26; id., Exh. F.
115
      ECF No. 66, IMG_0671.MOV (video taken by Herndon of a brief discussion with Hayes).
116
   ECF No. 66, IMG_0673.MOV (video taken by Herndon of intake). The video appears to start after the
conversation has begun, and Hayes is not recorded identifying the name of the medication he is talking about.
117
      ECF No. 73, Exh. G at 25.
118
      See id.
119
      ECF No. 72, Exh. A at HAY0086.
120
      See ECF No. 68.

                                                           15
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1812 Page 16 of 30




            Officer Reid, one of the intake officers, was not present during intake but arrived that

evening.121 Reid testified that information about Hayes’ being “under the influence” at intake

was passed on to her.122 Reid had “dealt with Hayes for a long time,” so she went to see how

Hayes was doing around 1:00 a.m. on December 14, 2017.123 Finding Hayes bluish in

appearance and breathing heavily, Reid called Nurse Layton for an evaluation.124 Layton was

informed that Hayes had been released, rebooked, was “under the influence,” and had taken his

normal medication.125 Layton did not remember having a conversation with anyone about the

earlier observations of Hayes or any other information about him.126

            Nurse Layton and the other officers were informed that Hayes took a normal dose of his

prescription anxiety medication, and Herndon was informed that Hayes took two clonazepam.127

Arnell was informed that Hayes took two sleeping pills in addition to three clonazepam.128 None

of the individuals who interacted with Hayes knew that the medication Hayes said he had taken

posed a substantial risk of serious harm, much less death. Neither did they know that Hayes also

had taken buprenorphine and olanzapine—two of the three drugs identified as contributing to

Hayes death—because Hayes did not tell them or anyone else about those medications.129 Thus,

they could not have recklessly disregarded the severity of the risk.



121
      ECF No. 73, Exh. H at 20–1, 24–5.
122
      Id. 24–5.
123
      Id. at 25.
  ECF No. 72, Exh. A at HAY0039. Reid described Gregory’s breathing as sounding like sleep apnea. ECF No. 73,
124

Exh. H at 27, 28.
125
      ECF No. 73, Exh. G at 12–3.
126
      Id. at 13–14.
127
      Id., Exh. F (Arnell Report); id., Exh. G at 24–5; see id. Exh. L (Baer Report).
128
      Id., Exh. F; id., Exh. E at 11, 12.
129
      See ECF No. 72, Exh. A at HAY0095.

                                                             16
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1813 Page 17 of 30




            Further, the symptoms of intoxication that these individuals observed were not so

indicative of “the necessity for a doctor’s attention” that the deliberate indifference standard

could nevertheless be satisfied.130 Arnell noticed that Hayes was “lethargic, groggy, perspiring,

and had slurred speech.”131 Herndon observed that Hayes was slow at answering questions and

was sweating.132 Baer testified that it appeared Hayes took his medications, he had to have help

putting his hands on the counter in front of him, and that Hayes answered all of Baer’s questions

perfectly fine.133 The next observations were of Hayes asleep in an intake cell. Officer Reid and

Nurse Layton noticed that Hayes was hunched over, breathing heavy, and appeared bluish.134

Reid had some experience with sleep apnea and testified that Hayes’ breathing sounded like it,

and she thought he had sleep apnea.135 Layton described Hayes as breathing slow, hunched over

“occluding his airway.”136 Layton straightened Hayes out and his color and breathing returned to

normal, and his pulse and blood pressure were normal.137 In short, Reid thought Hayes had sleep

apnea. Layton thought Hayes needed to change his sleeping position. Hayes’ symptoms did not

so obviously necessitate different medical attention than that which was provided so that the jail

personnel could have been deliberately indifferent to Hayes’ needs.138



  See Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000) (“A medical need is sufficiently serious if it is
130

one that has been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay person
would easily recognize the necessity for a doctor’s attention.” (citation and internal quotation marks omitted)).
131
      ECF No. 73, Exh. F; id., Exh. G at 10.
132
      ECF No. 72, Exh. D at 33, 35, 36.
133
      ECF No. 73, Exh. G at 29.
134
      ECF No. 72, Exh. A at HAY0039; ECF No. 73, Exh. H at 27, 28.
135
      ECF No. 73, Exh. H at 27.
136
      Id., Exh. N at 14.
137
      Id.
138
   The court notes that even a possible misdiagnosis of Hayes, “even if rising to the level of medical malpractice, is
simply insufficient under our case law to satisfy the subjective component of a deliberate indifference claim.” Strain
v. Regalado, 977 F.3d 984, 996 (10th Cir. 2020) (citation and internal quotation marks omitted).

                                                         17
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1814 Page 18 of 30




           In the record before the court, there is no evidence that the intake or monitoring officers,

individually or collectively, were “aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists”—in this case, death—or that they actually drew such an

inference and chose recklessly to ignore it.139 That is, the jail staff were not aware of the full drug

ingestion underlying Hayes’ condition and they did not infer that it posed a serious risk to Hayes’

health. Surveillance video shows that Davis County Jail personnel checked in on Hayes 32 times

over the course of the night. When they thought he needed medical attention, they called for it,

and he received it.140 Plaintiffs’ expert opines that there were “deviations from appropriate

treatment.”141 Arguments that more could have been done, that one or more personnel were

negligent, or that medical malpractice allegedly occurred do not by themselves rise to the level of

the deliberate indifference standard required for a violation of the Constitution.142 Accordingly,

Defendants’ summary judgment motion is granted with respect to Plaintiffs’ first cause of action.




139
      Martinez, 563 F.3d at 1089 (quoting Farmer, 511 U.S. at 837).
140
      ECF No. 72, Exh. A at HAY0039.
141
   Plaintiff’s expert, Dr. Ken Starr, offers a number of opinions about what should have been done (e.g., Hayes
should not have been permitted to decline an ambulance; if 23 clonazepam tablets were ingested, medical
monitoring would be needed; thirty-minute checks were not performed; he doubts that the second set of vitals were
taken; a pulse oximeter should have been used to supplement heart rate and blood pressure readings). ECF No. 77-
11. Exh. K at 2–3. Some of these opinions are speculative and unsupported by record evidence (e.g., 23 clonazepam
tablets ingested, no second set of vitals taken). All or virtually all sound in alleged medical negligence. None of
them would permit a reasonable jury to find that the Davis County personnel were aware of facts supporting an
inference that Hayes was at substantial risk of death, that they drew the required inference, and that they recklessly
decided to ignore that risk.
142
    See Estelle, 429 U.S. at 105 (explaining that “[a]n accident, although it may produce added anguish, is not on that
basis alone to be characterized as wanton infliction of unnecessary pain”); accord Farmer, 511 U.S. at 835 (noting
that Estelle “establishes that deliberate indifference entails something more than mere negligence”); see also Strain,
977 F.3d at 996 (“Our precedent is clear that a misdiagnosis, even if rising to the level of medical malpractice, is
simply insufficient under our case law to satisfy the subjective component of a deliberate indifference claim.”
(citation and internal quotation marks omitted)); Green v. Branson, 108 F.3d 1296, 1303 (10th Cir. 1997) (observing
that “medical malpractice does not constitute deliberate indifference,” and neither does “disagreement in medical
judgment” (citations omitted)).

                                                          18
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1815 Page 19 of 30




            II.     Second Cause of Action: Failure to Train or Implement Adequate Protocols.

            Plaintiffs also allege that Davis County and Sheriff Richardson “failed to train on or

implement adequate protocols regarding the medical screening, supervision, and care that must

be provided to inmates that present under the influence of drugs.”143 These failures, they contend,

showed that “Defendants were deliberately indifferent to the health and safety of [Hayes], which

deliberate indifference caused his death.144

            When a municipality’s policies cause a constitutional violation, it may be held liable

under 42 U.S.C. § 1983.145 “[I]t is when execution of a government’s policy or custom, whether

made by its lawmakers or by those whose edicts or acts may fairly be said to represent official

policy, inflicts the injury that the government as an entity is responsible under § 1983.”146

Generally, this is warranted when official policy is “the moving force of the constitutional

violation.”147 But a municipality may be liable “only for its own unconstitutional or illegal

policies and not for the tortious acts of its employees.”148 That is, a municipality may be liable “if

the governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to

be subjected’ to such deprivation.”149




143
      ECF No. 27 at 10.
144
   Id. Plaintiffs allege the same Eighth and Fourteenth Amendment constitutional violations against the County as
they did against the individual Defendants. See Section I for the analysis of the constitutional requirements of these
Amendments.
145
      See Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690–4 (1978).
146
      Id. at 694.
147
      Id.
148
      Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998); see 42 U.S.C. § 1983.
149
      Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting Monell, 436 U.S. at 692).

                                                           19
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1816 Page 20 of 30




             “To state a claim against a municipal entity in this context, ‘plaintiffs must allege facts

showing: (1) an official policy or custom, (2) causation, and (3) deliberate indifference.’”150 For

the purposes of this analysis, a policy or custom may take the form of:

             (1) a formal regulation or policy statement; (2) an informal custom amounting to a
             widespread practice that, although not authorized by written law or express
             municipal policy, is so permanent and well settled as to constitute a custom or
             usage with the force of law; (3) the decisions of employees with final
             policymaking authority; (4) the ratification by such final policymakers of the
             decisions—and the basis for them—of subordinates to whom authority was
             delegated subject to these policymakers’ review and approval; or (5) the failure to
             adequately train or supervise employees, so long as that failure results from
             deliberate indifference to the injuries that may be caused.151

Plaintiffs allege that “Davis County has liability under the second and fifth prong[s] for

widespread practice and lack of training.”152

             Plaintiffs allege that (1) Davis County did not follow its own policies, and (2) Davis

County violated national standards regarding medical treatment for inmates. Concerning the

latter, Plaintiffs assert:

             The minimal national standard is to have medically trained officers screen these
             individuals for potential withdrawal or overdose, and subsequently monitor these
             individuals until cleared by a medical professional. These standards are more or
             less mirrored in Davis County Jail’s written policy, which states: “inmates
             displaying signs of drug, alcohol abuse, or withdrawal should not be accepted
             until they have been seen and cleared by a physician.” But Davis County does not
             follow their policy and does not meet national standards.153




150
  Crowson v. Washington County Utah, 983 F.3d 1166, 1184 (10th Cir. 2020) (quoting Quintana, 973 F.3d at
1034).
151
  Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010) (citations, brackets, and internal quotation
marks omitted).
152
      ECF No. 98 at 25–26.
153
      Id. at 2.

                                                        20
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1817 Page 21 of 30




            A. Davis County Jail Policies

            Plaintiffs assert that Davis County Jail Policy requires that “inmates displaying signs of

drug, alcohol abuse, or withdrawal should not be accepted until they have been seen and cleared

by a physician.”154 This excerpt omits important instructions that follow a few sentences later,

namely, “It must be a matter of judgment whether or not to accept such an inmate” and that the

intake officer should use both “judgment and common sense” about whether to have an inmate

“medically cleared.”155 Accordingly, Plaintiffs’ argument that the policy categorically requires all

inmates showing signs of drug abuse to be cleared by a physician before being held in intake is

not supported.

            Plaintiffs also contend that Davis County Jail Policy required “requesting information

from arresting officers.”156 The Policy does state that “the arresting officer might be able to

supply specific information,” but it does not state that the intake officer is required to request

it.157 Plaintiffs also do not explain how the failure to ask the arresting officer for specific

information in this case amounts to a widespread practice that shows a deliberate indifference to

medical needs.

            Plaintiffs further state that the Policy requires “rejection if inmate states he overdosed.”158

The policy in question reads as follows: “Also, if an inmates states that he has taken an overdose

of drugs, even if it is not apparent that this is so, do not accept him. For example, he may say

something like, ‘I just took a whole bottle of Valium.’”159 As noted previously, the video from


154
      Id.
155
      ECF 77-2 at HAY0369.
156
      ECF No. 98 at 32.
157
      ECF 77-2 at, HAY369–70.
158
      ECF No. 98 at 32.
159
      ECF 77-2 at HAY0370.

                                                      21
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1818 Page 22 of 30




intake shows Hayes telling Baer that he takes one and one half to two tablets of medication each

day and that the tablets are 8 milligrams each, for a total of 16 milligrams.160 And Baer testified

that Hayes told her this was his normal dose.161 He did not state that he had taken an overdose of

drugs, whether the “whole bottle” referenced in the Policy or otherwise.162

            Plaintiffs also argue that the Policy requires “observation checks with an evaluation of

consciousness every 15 minutes.”163 Plaintiffs actually are summarizing two policy sections here,

one that applies to “prisoners having a blood alcohol content of .20% or higher”164 and another

that applies to inmates that “are incoherent and/or uncooperative.”165 There is no evidence that

either policy would have applied to Hayes.

            However, there is one jail policy that Plaintiffs identify that may not have been followed.

Policy 405.01(A) states: “Receiving screening will be conducted during the initial booking

process at the Davis County Jail and will be performed by medical staff and/or health trained

correctional staff members.”166 Baer, the intake officer, did not have “medical training,” though

she did ask “medical questions,” applied criteria to determine the inmates’ “level of

intoxication,” and indicated she called medical for support in screening “all the time.”167 Baer



160
      ECF No. 66, IMG_0673.MOV (video taken by Herndon of Hayes answering Baer’s questions at intake).
161
      ECF No. 73, Exh. G at 25.
162
   Plaintiffs argue elsewhere in their briefing that Hayes “told the screening deputy that he had taken 16 mg of
clonazepam (16 times his regular dose), over half the prescription bottle.” ECF No. 97 at 3, 24–25; ECF No. 98 at 3.
The video shows Hayes tell Baer that he takes “8 milligrams in the morning and usually I take a half to a full, I get
two, so I get 16 milligrams a day.” ECF No. 66, IMG_0673.MOV. The record evidence does not suggest that Hayes
told Baer that he took 16 times his regular dose or over half the prescription bottle, as Plaintiffs suggest. To the
contrary, Baer testified that Hayes told her he had taken his “normal dose.” ECF No. 73, Exh. G at 25.
163
      ECF No. 97 at 6; ECF No. 98 at 14–15.
164
      ECF 77-2 at HAY0310.
165
      Id. at HAY0370-71.
166
      Id. at HAY0366.
167
      ECF No. 73, Exh. G at 41; id. at 25:6–8. of p. 25.

                                                           22
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1819 Page 23 of 30




further testified that, based upon her training and years of experience, intake officers used their

judgment to determine the level of a detainee’s intoxication, considering such factors as their

ability to walk into intake, talk on their own, and answer the intake questions.168 She stated, “If

they can’t even follow me with these questions, then I would have called our medical staff to

respond.”169 Similar to assessment at intake, Baer testified that not every intoxicated person

would be “put on a watch” or more closely monitored.170 This too was a matter left to the

judgment of intake officers.

            The record is scant about whether other officers were “health trained” or what “health

trained” was intended to mean. Reid indicated that she considered herself “health trained,”171 that

she had “basic drug recognition and CPR” training, but that she had not had other health training

“specific for intake.”172 Sergeant Hatfield, who had no medical training, testified that there was

formal training involving classes to teach jail personnel to recognize signs of drugs abuse.173 He

also indicated that intake would refer detainees to medical staff, though it was done “rarely.”174

He affirmed that medical staff would be called when, in the judgment of the intake officer,

detainees “can’t take care of themselves, they can’t walk under their own power,” or “they

obviously need help.”175




168
      ECF No. 77-5, Exh. E at 12–13.
169
      Id.
170
      Id. at 21.
171
      ECF No. 73, Exh. H at 40–41.
172
      Id. at 57–58.
173
      Id., Exh J at 21–22.
174
      ECF No. 77-6, Exh. F at 13. Hatfield testified that he had CPR training. Id. at 29.
175
      Id. at 14, 15.

                                                             23
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1820 Page 24 of 30




           The foregoing evidence of record is limited, but it could present a genuine issue of

material fact about whether not using “health trained correctional staff members” at intake was a

“widespread practice.”176 However, to amount to a potential constitutional violation, Plaintiffs

also need evidence of causation and deliberate indifference.177

           Regarding causation, there is no evidence of record that screening by a “health trained

correctional staff member” would permit a finding of causation in this case. Plaintiffs’ expert, Dr.

Ken Starr, opined that “[i]f poison control or the hospital had been contacted, they would have

informed jail staff that this was a life-threatening ingestion.”178 But Starr’s opinion does not

match up with the policy, which only states that a health-trained correctional staff member will

participate in the screening. At screening, Hayes told intake that his medication amounts to “8

milligrams in the morning and usually I take a half to a full, I get two, so I get 16 milligrams a

day.”179 There is no record evidence, opinion or otherwise, that suggests that “a health-trained

correctional staff member” would have been concerned with Hayes’ statement, much less that it

would have resulted in them calling poison control or the hospital. In fact, Starr’s opinion does

not even reference Hayes’ statement to Baer about what he said he took (up to 2 tablets, which he

said were 8 milligrams each), and instead simply assumes that Hayes must have taken all 23

clonazepam tablets that were returned to him at his earlier discharge.180 Nor does Starr discuss

the toxicology report, which notes that Hayes “died of mixed drug toxicity (buprenorphine,



176
    The policy is not clear about when the intake screening must be concluded. It states that the purpose of the
screening is to prevent inmates who pose a health or safety threat “from being admitted to the facility’s general
population.” ECF No. 77-2, HAY0366. Hayes never was admitted to the jail’s “general population,” but was housed
in intake all night.
177
      Crowson, 983 F.3d at 1184 (quoting Quintana, 973 F.3d at 1034).
178
      ECF No. 77-11 at 3.
179
      ECF No. 66, IMG_0673.MOV (video taken by Herndon of Hayes answering Baer’s questions at intake).
180
      ECF No. 77-11 at 3.

                                                         24
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1821 Page 25 of 30




clonazepam and olanzapine).”181 As noted previously, Hayes is not alleged to have reported

taking buprenorphine or olanzapine to any of the Davis County personnel. For these reasons,

there is no genuine issue of material fact regarding causation.

           The law also requires deliberate indifference for the court to find a constitutional

violation.182 Depending on the facts of a case, it is possible for a violation of jail policies to

provide evidence of deliberate indifference.183 Here, Plaintiffs argue that the jail’s practice of

admitting inmates without screening by medical staff or health-trained correctional staff shows

deliberate indifference.184 But Plaintiffs do not cite any cases, binding or otherwise, which found

that a failure to have medical personnel screen every intoxicated inmate constituted the

deliberate indifference required to find a violation of constitutional rights. While that might not

foreclose such a finding on different facts, in this case Plaintiffs’ own expert describes Davis

County’s lack of screening by a medical professional as a “deviat[ion] from the best correctional

practices across the nation,” something which is “not constitutionally required.”185 A failure to

adopt or follow that which an expert deems “best” is not sufficient to find the deliberate




181
   ECF No. 72, Exh. A at HAY0095. It is also worth noting that Starr does not assert that the toxicology report
permits a finding that Hayes took 23 clonazepam. Conversely, Dr. Glen Hanson, a doctor and professor of
pharmacology and toxicology, notes that all of the sedating drugs Hayes took (which includes clonazepam) were
“individually within therapeutic ranges.” ECF No. 57 at 3. The toxicology report itself states that “Usual therapeutic
serum levels of clonazepam range from 10 to 60 ng/mL” and found that Hayes had “2.6 ng/mL.” ECF No. 72,
Exh. A at HAY0101. It also states that for clonazepam “adult maintenance dosage should generally not exceed 20
mg daily” and that “death due to clonazepam is generally not seen.” Id. at HAY0102.
182
      See Crowson, 983 F.3d at 1184.
183
   See id. at 1191 (observing generally that “there must be a constitutional violation, not just an unconstitutional
policy, for a municipality to be held liable,” but recognizing a “limited exception where the alleged violation
occurred as a result of multiple officials’ actions or inactions” (citations omitted)).
184
      ECF No. 97 at 17; ECF No. 98 at 26.
185
      ECF No. 77-12 at 2.

                                                          25
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1822 Page 26 of 30




indifference and reckless disregard needed to violate the Constitution. Also, courts have been

clear that negligence-based or medical malpractice arguments alone are simply not enough.186

            Plaintiffs further argue that Garcia v. Salt Lake County, 768 F.2d 403 (10th Cir. 1985)

supports a finding of deliberate indifference here.187 Garcia involved a man who was admitted to

a jail both intoxicated and unconscious, after officers assured a doctor that the man would be

medically observed at the jail.188 He was not medically observed, remained unconscious, and

died.189 The jail had a written policy that unconscious prisoners had to be transported to the

hospital.190 The sheriff also had a written policy that required all unconscious and semiconscious

prisoners be taken directly to the hospital, not jail.191 Despite those policies, the sheriff testified

that the actual practice was to take unconscious prisoners believed to be intoxicated to jail

instead.192 The case was tried, and the jury found in favor of plaintiffs.193 Salt Lake County

appealed and the Tenth Circuit affirmed.194

            The facts in the instant case are very different from those in Garcia. There, a person who

was both intoxicated and unconscious, should not have been admitted to jail at all based on

written policy prohibiting such admission.195 The inmate had only been released by the doctor to

the officers when they said he would be medically monitored, and then he did not receive the



186
      See Estelle, 429 U.S. at 105; Strain, 977 F.3d at 996.
187
      ECF No. 97 at 21.
188
      Garcia v. Salt Lake County, 768 F.2d 303, 305–06 (10th Cir. 1985).
189
      Id.
190
      Id. at 306.
191
      Id.
192
      Id.
193
      Id.
194
      Id. at 310.
195
      See id. at 305–06.

                                                               26
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1823 Page 27 of 30




promised medical monitoring.196 Here, the video evidence and the testimony all show that Hayes

was conscious, able to walk on his own, and able to have a conversation, despite the medication

he had taken.197 While it has been held that unconsciousness can constitute an obvious risk,198

the Tenth Circuit has distinguished circumstances involving inebriated but conscious and

responsive inmates.199 In Martinez v. Beggs, 563 F.3d 1082 (10th Cir. 2009), the Tenth Circuit

observed:

            Although defendants in Garcia were aware that Garcia was unconscious for many
            hours, they took no action to attend to his obvious medical needs. By comparison,
            [the inmate in Martinez] was conscious, on his feet, argumentative, and cognizant
            that he was being arrested. [The inmate] exhibited characteristics that are common
            to many intoxicated individuals.200

The Tenth Circuit’s observations clearly apply in this case as well.

            Additionally, there is no record evidence in this case that inmates under the influence of

medication obviously are at excessive risk of serious harm.201 Accordingly, on the facts of this

case, intoxication did not constitute an obvious risk of death and the fact that Hayes was not

initially screened by medical personnel does not permit a finding that Davis County had actual or

constructive notice that its action or failure to act was substantially certain to result in a

constitutional violation, and it consciously or deliberately chose to disregard the risk of harm.202


196
      Id.
197
   See, e.g., ECF No.73, Exh G at 29; ECF Nos. 66, 67 (recordings made by Herndon of Hayes); ECF No. 71 (jail
intake hallway videos); ECF No. 72, Exh. D at 7–8, 35–36.
198
      Quintana, 973 F.3d at 1029.
199
  See Martinez, 563 F.3d at 1091;.Estate of Duke v. Gunnison County, 752 Fed.Appx 669, 673–74 (10th Cir.
2018).
200
      Id. at 1091 (citation and internal quotation marks omitted).
201
   See ECF No. 77-11 at 2–5 (Plaintiffs’ expert opines that there were “Deviations from Appropriate Treatment,”
but does not opine that it is obvious that all intoxicated inmates must be medically screened to avoid an excessive
risk of death).
202
  See ECF No. 98 at 35 (quoting Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998)). Plaintiffs also cite a
number of other Tenth Circuit cases as well, but each of them dealt with very different circumstances not present


                                                             27
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1824 Page 28 of 30




            National Standards

            Plaintiffs also contend that “it violated national standards and practices not to screen and

clear Gregory prior to admission and subsequently fail to monitor Gregory upon admission.”203

On the facts of this case, this is insufficient for two reasons. First, as noted earlier, Plaintiffs’

expert only opines that Davis County “deviates from the best correctional practices across the

nation.”204 Again, the standard for whether a violation of constitutional rights has occurred is

“deliberate indifference,” not deviation from “best” practices. Second, Plaintiffs’ expert further

notes that those standards are “not constitutionally required.”205 Accordingly, the argument that

some of Davis County’s practices in this case do not meet national best practice standards does

not permit a finding of deliberate indifference and a violation of constitutional rights.

Defendants’ motion for summary judgment on Plaintiffs’ second cause of action is granted.206

            III.     The Court Declines to Exercise Supplemental Jurisdiction Over the
                     Remaining State Cause of Action.

            With the dismissal of Plaintiffs’ federal causes of action, the only claim remaining seeks

relief for unnecessary rigor in confinement under the Utah Constitution.207 In addition to claims

over which it has original jurisdiction, federal district courts “have supplemental jurisdiction



here. E.g., Mata v. Saiz, 427 F.3d 745 (10th Cir. 2005) (evidence suggested that individual defendant knew plaintiff
was suffering severe chest pains and completely refused to help her, while expert testimony established that
defendant’s conduct was reckless); Olsen v. Layton Hills Mall, 312 F.3d 1304 (10th Cir. 2002) (evidence showed
officers received no training on OCD, jail policy contained no information at all about OCD, plaintiff told arresting
officers that he had OCD, and officers deprived plaintiff of his OCD medication). Also, in both Mata and Olsen,
plaintiffs requested and were denied medical treatment or medication. See Mata, 427 F.3d at 750; Olsen, 312 F.3d at
1310. Here, Hayes denied medical treatment offered to him, did not request any medical treatment, and told the
nurse that visited him that he just wanted to sleep. See ECF No. 73, Exh. E at 11; id., Exh. F; id., Exh. H at 38.
203
      ECF No. 98 at 33.
204
      ECF No. 77-12, Exh. L at 1.
205
      Id.
  Because no constitutional violation occurred, the court does not reach Defendant Richardson’s qualified
206

immunity argument.
207
      ECF No. 27 at ¶¶ 59–67; see Utah Const. art. I, § 9.

                                                             28
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1825 Page 29 of 30




over all other claims that are so related to claims in the action within such original jurisdiction

that they form part of the same case or controversy under Article III of the United States

Constitution.”208 However, district courts may decline to exercise supplemental jurisdiction if:

           (1) the claim raises a novel or complex issue of State law, (2) the claim
           substantially predominates over the claim or claims over which the district court
           has original jurisdiction, (3) the district court has dismissed all claims over which
           it has original jurisdiction, or (4) in exceptional circumstances, there are other
           compelling reasons for declining jurisdiction.209

Here, the court has dismissed all claims over which it has original jurisdiction.210 “When all

federal claims have been dismissed, the court may, and usually should, decline to exercise

jurisdiction over any remaining state claims.”211 Pursuant to statute and Circuit guidance, the

court declines to exercise jurisdiction over Plaintiffs’ remaining state claim. Accordingly,

Plaintiffs’ third cause of action is dismissed without prejudice.

                                                       ORDER

           For the reasons stated in this Memorandum Decision and Order, Defendants’ Motion for

Partial Summary Judgment is GRANTED.212 Plaintiffs’ Amended Motion for Partial Summary

Judgment is DENIED.213 Plaintiffs’ first and second causes of action under 42 U.S.C. § 1983 are




208
      28 U.S.C. § 1367(a).
209
      28 U.S.C. § 1367(c).
210
      See 28 U.S.C. § 1367(c)(3).
211
      Koch v. City of Del City, 660 F.3d 1228, 1248 (10th Cir. 2011).
212
      ECF No. 74.
213
      ECF No. 97. Plaintiffs’ earlier filed Motion for Partial Summary Judgment, ECF No. 75, is terminated.

                                                           29
Case 1:18-cv-00080-DBB Document 100 Filed 02/17/21 PageID.1826 Page 30 of 30




dismissed with prejudice. Plaintiffs’ third cause of action under the Utah Constitution is

dismissed without prejudice for lack of jurisdiction.

       Signed February 17, 2021.

                                              BY THE COURT



                                              ________________________________________
                                              David Barlow
                                              United States District Judge




                                                30
